Case: 19-2410   Document: 62     Page: 1    Filed: 01/28/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  L’ORÉAL USA, INC.,
                       Appellant

                            v.

                    OLAPLEX, INC.,
                     Cross-Appellant
                 ______________________

                  2019-2410, 2020-1014
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. PGR2018-
 00025.
                  ______________________

                Decided: January 28, 2021
                 ______________________

     MICHELLE E. O'BRIEN, The Marbury Law Group,
 PLLC, Reston, VA, argued for appellant. Also represented
 by TIMOTHY JAMES MURPHY.

     SANFORD IAN WEISBURST, Quinn Emanuel Urquhart &
 Sullivan, LLP, New York, NY, argued for cross-appellant.
 Also represented by JOSEPH M. PAUNOVICH, Los Angeles,
 CA; MATTHEW BLACKBURN, Diamond McCarthy LLP, San
 Francisco, CA.
                 ______________________
Case: 19-2410     Document: 62     Page: 2       Filed: 01/28/2021




 2                           L’ORÉAL USA, INC.   v. OLAPLEX, INC.




     Before DYK, REYNA, and TARANTO, Circuit Judges.
 TARANTO, Circuit Judge.
      L’Oréal USA, Inc. filed a petition for post-grant review
 under 35 U.S.C. §§ 321–29 of all claims of U.S. Patent No.
 9,668,954, a patent then owned by Liqwd, Inc. that claims
 methods of treating hair using a product that includes ma-
 leic acid. As relevant here, L’Oréal urged unpatentability
 for obviousness under 35 U.S.C. § 103 based on the combi-
 nation of U.S. Patent Publication No. 2012/0024309 (Pratt)
 and U.S. Patent No. 6,358,502 (Tanabe). After institution
 of the requested review, and Liqwd’s disclaimer of claim 17,
 the Patent Trial and Appeal Board determined that claims
 14–16, 18, and 24–28 (the breakage claims) were not
 proved unpatentable but that claims 1–13, 19–23, and 29–
 30 were proved unpatentable. L’Oréal appeals the Board’s
 determination regarding the breakage claims. Liqwd
 cross-appeals the Board’s determination regarding claims
 1–13, 19–23, and 29–30. We affirm.
      As an initial matter, we grant Liqwd’s motion to sub-
 stitute Olaplex, Inc. for Liqwd under Federal Rule of Ap-
 pellate Procedure 43, based on Liqwd’s transfer of its
 interest in the ’954 patent to Olaplex after the parties filed
 notices of appeal and cross-appeal. The caption, originally
 listing Liqwd, now lists Olaplex instead. Except when dis-
 cussing the substitution issue, we will generally use
 “Olaplex” to refer to both Liqwd and Olaplex.
     We affirm the Board’s determination that claims 1–13,
 19–23, and 29–30 are unpatentable for obviousness based
 on the combined teachings of Pratt and Tanabe. Olaplex
 challenges only the Board’s findings on motivation to com-
 bine, reasonable expectation of success, and the objective
 indicium of copying. We conclude that substantial evidence
 supports the Board’s findings that a relevant artisan would
 have a motivation to combine Pratt and Tanabe with a rea-
 sonable expectation of success. As to copying, we assume
Case: 19-2410        Document: 62       Page: 3   Filed: 01/28/2021




 L’ORÉAL USA, INC.   v. OLAPLEX, INC.                           3



 that, by virtue of issue preclusion based on our decision in-
 volving a related Olaplex patent several months after the
 Board decision in this matter, we must accept that “L’Oréal
 would not have developed products using maleic acid with-
 out having access to Liqwd’s confidential information.”
 Liqwd, Inc. v. L’Oréal USA, Inc., 941 F.3d 1133, 1136 (Fed.
 Cir. 2019) (’419 Decision); id. at 1138–39 (affirming Board
 finding that “L’Oréal used maleic acid because of L’Oréal’s
 access to Liqwd’s non-public information, rather than be-
 cause of L’Oréal’s independent development” (cleaned up)).
 We conclude, however, that substantial evidence supports
 the additional nexus-related facts that the Board in this
 matter found regarding copying, and given those facts, we
 further conclude, in conducting the ultimate legal analysis
 of obviousness based on all supported facts, that claims 1–
 13, 19–23, and 29–30 are unpatentable for obviousness.
      We also affirm the Board’s determination that the
 breakage claims were not proved unpatentable. We hold
 that the breakage-decrease requirements added by the
 breakage claims limit the invention claimed for purposes of
 patentability analysis. And we hold that substantial evi-
 dence supports the Board’s finding that L’Oréal failed to
 establish, as it asserted, that meeting the breakage claims’
 requirements is inherent in the combined teachings of
 Pratt and Tanabe.
                                  I
      The ’954 patent “generally relates to formulations and
 methods for treating keratin in hair, skin, or nails, and in
 particular for strengthening and/or repairing hair during
 or after” a coloring, a bleaching, or a permanent-wave
 treatment. ’954 patent, col. 1, lines 19–22; see also id., col.
 7, lines 7–14. The patent describes a method of using a
 formulation with an “active agent” (a polyfunctional com-
 pound) that “rebuild[s] the disulfide bonds in keratin found
 in hair” during bleaching (also called lightening). Id., Ab-
 stract; id., col. 7, lines 16–17; id., col. 7, lines 42–46. The
Case: 19-2410     Document: 62      Page: 4       Filed: 01/28/2021




 4                            L’ORÉAL USA, INC.   v. OLAPLEX, INC.



 formulation with the active agent may be applied “at the
 same time as” or after the coloring, bleaching, or perma-
 nent-wave treatment, id., col. 3, lines 28–31, and the “ac-
 tive agents are washed from the individual’s hair on the
 same day that they are applied to the hair,” id., col. 3, lines
 14–17. The patent describes several examples with the ac-
 tive agent being “maleic acid.” See, e.g., id., col. 21, lines
 26–67 (“Example 1”); col. 22, lines 1–36 (“Example 2”).
     The ’954 patent’s claims all require maleic acid as the
 active agent. For this appeal, claim 1, which is the only
 independent claim in the patent, is representative of claims
 2–13, 19–23, and 29–30. Claim 1 recites:
     1. A method for bleaching hair comprising:
         (a) mixing a bleach powder and a developer to
     form a bleaching formulation;
         (b) mixing an active agent formulation com-
     prising an active agent with the bleaching formu-
     lation to form a mixture, wherein the active agent
     is maleic acid; and
         (c) applying the mixture to the hair;
         wherein the active agent in the mixture is at a
     concentration ranging from about 0.1% by weight
     to about 50% by weight.
 Id., col. 25, lines 58–67.
     Claims 14–16, 18, and 24–28, each of which simply
 adds a specific requirement of a level of decrease in hair
 breakage, have been labeled the “breakage claims” in this
 matter. Claim 24, which is illustrative, recites:
     24. The method of claim 1, wherein following step
     (c) breakage of the hair is decreased by at least 5%
     compared to hair bleached with the bleaching for-
     mulation in the absence of the active agent.
Case: 19-2410        Document: 62       Page: 5   Filed: 01/28/2021




 L’ORÉAL USA, INC.   v. OLAPLEX, INC.                           5



 Id., col. 27, lines 7–10. The language of claims 25–28 mir-
 rors claim 24 but covers different percentages of decreased
 breakage: “at least 10%” (claim 25); “at least 20%” (claim
 26); “at least 40%” (claim 27); “at least 50%” (claim 28). Id.,
 col. 27, lines 11–26. Claims 14–16 and 18 are relevantly
 similar, but they depend on claim 13, which depends on
 claim 12—which depends on claim 1 and adds a require-
 ment for a second maleic-acid-based active agent—and
 adds that “the second active agent formulation further
 comprises a conditioning agent.” Id., col. 26, lines 34–47,
 52–55.
                                 II
                                 A
      The Board relied on several alternative combinations
 of prior-art references for its unpatentability determina-
 tions, but the only combination we must address on appeal
 is the combination of Pratt and Tanabe.
      Pratt: “Bleaching/Highlighting Composition.” Pratt
 states that its “objective . . . is reducing the damaging effect
 of commonly used bleaching agents.” Pratt, ¶ 3. It notes
 that the inventors “surprisingly found” that “when a
 bleaching composition is added [to] at least one cationic . . .
 and/or cationizable compound, [the] damaging effect of
 bleaching composition on hair is noticeably reduced.” Id.,
 ¶ 5. Pratt describes a “composition for bleaching hair com-
 prising three parts” that are “mixed prior to application
 onto hair.” Id., ¶ 6; see also id., ¶¶ 8, 10. The three parts
 are: (1) “a substantially anhydrous composition comprising
 at least one compound with bleaching effect”; (2) “an aque-
 ous composition comprising at least one oxidizing agent”;
 and (3) “a composition comprising at least one cationic
 and/or cationizable compound.” Id., ¶ 6; see also id., ¶¶ 8,
 10. Pratt explains that the “third composition preferably
 comprises additionally at least one hair conditioning com-
 pound.” Id., ¶ 53. It also states that the pH of the third
 composition is “most preferably” between 3 and 6 “and in
Case: 19-2410      Document: 62      Page: 6       Filed: 01/28/2021




 6                             L’ORÉAL USA, INC.   v. OLAPLEX, INC.



 particular” between 3 and 5. Id., ¶ 94. In one embodiment,
 Pratt notes, “maleic acid” is used to “adjust[]” the pH of the
 composition. Id. The patent says that the preferred “mix-
 ing ratio” of the three parts forming the overall composition
 is “4:4:0.2 to 4:4:0.75.” Id., ¶ 95.
      Pratt also reports its results for various examples. In
 one example, the inventors compared hair bleached with-
 out the third composition to one with the third composition.
 Id., ¶¶ 99–108. The patent observes that the hair treated
 with the third composition was “bleached more effectively”
 and that the “damaging effect of [the] inventive composi-
 tion is lower compared to the comparative composition.”
 Id., ¶ 108. For other similar examples, the inventors “ob-
 served that bleaching effects were excellent” and that the
 hair “were easier to comb, felt soft and natural upon touch-
 ing and had improved shine.” Id., ¶ 138.
     Tanabe: “Hair Cosmetic Compositions Containing Gly-
 cine and Alanine.” Tanabe describes “a hair cosmetic com-
 position excellent in the effect of improving optical or
 mechanical properties of hair such [as] luster, softness,
 body and the like.” Tanabe, col. 1, lines 34–39. The hair-
 cosmetic composition, Tanabe explains, includes at least
 three components: first, “glycine or alanine”; second, an
 acid; third, “a cationic surfactant.” Id., col. 1, lines 40–45.
 For the acid, “maleic acid” and two others are “particularly
 preferred.” Id., col. 2, lines 4–5. For each component,
 Tanabe specifies various preferred concentration propor-
 tions. Id., col. 1, line 52, through col. 2, line 12; id., col. 2,
 lines 45–50. Tanabe also suggests that the composition’s
 pH “may range . . . from 2 to 6” but a pH from “2.5 to 3.5”
 is “particularly preferred.” Id., col. 3, lines 26–30. Like
 Pratt and the ’954 patent, Tanabe includes numerous ex-
 amples reporting results of experiments. One such experi-
 ment involved use of a hair-cosmetic composition with
 maleic acid on bleached hair samples. See id., col. 3, line
 36, through col. 4, line 54.
Case: 19-2410        Document: 62       Page: 7   Filed: 01/28/2021




 L’ORÉAL USA, INC.   v. OLAPLEX, INC.                           7



                                 B
      On August 10, 2018, the Board instituted a post-grant
 review of all claims of the ’954 patent based on L’Oréal’s
 petition. L’Oréal USA, Inc. v. Liqwd, Inc., PGR2018-
 00025, 2018 WL 3934314 (P.T.A.B. Aug. 10, 2018) (Institu-
 tion Decision). Although the Board explained that many of
 the claims were likely unpatentable, id. at *15, the Board
 noted its skepticism that L’Oréal had established that the
 breakage claims were likely unpatentable, id. at *11 (“Pe-
 titioner’s argument and evidence in support of the obvious-
 ness of these claims is lacking.”). The Board highlighted
 Olaplex’s observation that L’Oréal’s unpatentability argu-
 ment on the breakage claims “relies on inherency” and
 stated: “There is insufficient evidence cited in the record
 that combining Pratt and Tanabe necessarily produces the
 reduced breakage as recited in any of claims 14–16, 18, or
 24–28.” Id. “Some (possibly even all) of the breakage lim-
 itations in these claims might be met by combining the art,”
 the Board continued, “and there is some overlap with the
 claimed maleic acid concentrations. But [L’Oréal] has not
 shown that any—much less all—of the breakage limita-
 tions are satisfied if the art is combined and modified as
 proposed.” Id. Still, the Board “institute[d] post-grant re-
 view of all claims.” Id. at *15 (citing SAS Inst., Inc. v.
 Iancu, 138 S. Ct. 1348 (2018)).
      On July 30, 2019, the Board issued its final written de-
 cision. The Board determined that claims 1–13, 19–23, and
 29–30 were proved unpatentable for obviousness based on
 the combination of Pratt and Tanabe but that the breakage
 claims were not proved unpatentable.
     Claims 1–13, 19–23, and 29–30. The Board found that
 when the “maleic-acid containing conditioner as suggested
 in Tanabe is used for the ‘third composition’ of Pratt’s mix-
 ture and method,” all limitations of claim 1 were met. J.A.
 39. Specifically as to the concentration-range limitation,
 the Board found that Pratt and Tanabe taught “0.049 wt%
Case: 19-2410     Document: 62     Page: 8       Filed: 01/28/2021




 8                           L’ORÉAL USA, INC.   v. OLAPLEX, INC.



 to 0.171 wt%, and 0.122 wt% to 0.429 wt%”—within the
 ranges claimed in the ’954 patent’s claims at issue. J.A.
 40–41.
      Next, the Board found that a relevant artisan would
 have a motivation to combine the teachings with a reason-
 able expectation of success. On motivation to combine, the
 Board explained: “Given the substantial overlap in suitable
 ingredients for Tanabe’s conditioners and Pratt’s” third
 composition, a relevant artisan “would have understood
 that Tanabe’s compositions are suitable for use as Pratt’s”
 third composition. J.A. 43 (internal quotation marks and
 citation omitted). The Board found credible the explana-
 tion by L’Oréal’s expert, Dr. Wickett, that a relevant arti-
 san “would have understood that the compositions of
 Tanabe would effectively function as Pratt’s” third compo-
 sition and “would have made and expected such a combina-
 tion to provide a further conditioning benefit (e.g., luster,
 manageability) for the hair as suggested by Tanabe.” Id.;
 see also J.A. 44–47. On reasonable expectation of success,
 the Board rejected Olaplex’s “argument that Tanabe’s con-
 ditioners would not be expected to provide a benefit in an
 alkaline environment.” J.A. 47. The Board found that
 “Pratt itself suggests that acidic conditioners (e.g., with pH
 values as low as 2 or preferably 3) can be added to a high
 pH bleaching composition.” J.A. 46–47; see also id. at 48
 (“Pratt suggests that acidic conditioners may favorably be
 included in a bleaching mixture and an alkaline bleaching
 environment.”). The Board credited Dr. Wickett’s testi-
 mony that a relevant artisan “would have thought and in-
 ferred that Tanabe’s low pH conditioners would, at
 minimum, provide ‘conditioning benefits’ when combined
 with Pratt.” J.A. 46.
     The Board then considered, at length, Olaplex’s sub-
 missions concerning objective indicia of nonobviousness,
 addressing commercial success, long-felt and unmet need,
 unexpected results, industry praise, and copying. J.A. 48–
 76. For commercial success, long-felt need, and unexpected
Case: 19-2410        Document: 62       Page: 9   Filed: 01/28/2021




 L’ORÉAL USA, INC.   v. OLAPLEX, INC.                           9



 results, the Board “g[a]ve little weight” to Olaplex’s evi-
 dence. J.A. 61, 68, 71, 73. For industry praise, the Board
 did “not find that the record here demonstrates industry
 praise for the subject matter claimed in the ’954 patent.”
 J.A. 76 (emphasis added). And for copying, the Board did
 “not give substantial weight to” the copying evidence. J.A.
 59. While stating that “one plausible takeaway is that”
 L’Oréal copied information in a then-confidential Olaplex
 patent application disclosing maleic acid in a bleaching
 mixture, J.A. 54, the Board found that the evidence (includ-
 ing a laboratory notebook) showed that L’Oréal had inde-
 pendently described “its own maleic-acid additive for a
 bleaching composition before receiving” the Olaplex patent
 application, J.A. 56.
     In the end, the Board concluded, the objective indicia
 did “not outweigh the evidence that claim 1 is unpatenta-
 ble” based on Pratt and Tanabe. J.A. 76. Claims 2–13, 19–
 23, and 29–30 fell with claim 1. J.A. 76–77, 84.
     The Breakage Claims. The Board rejected L’Oréal’s
 challenge to the breakage claims, elaborating on its state-
 ments in the Institution Decision that L’Oréal’s inherency
 arguments were “unpersuasive.” J.A. 78. The Board reit-
 erated that “some of the breakage limitations in these
 claims might be met by combining the art, and there is
 some overlap with the claimed maleic acid concentrations.
 But such possibilities are insufficient to demonstrate that
 any—much less all—of the recited breakage limitations
 would be inherently satisfied in the Pratt/Tanabe combina-
 tion.” J.A. 79 (citation omitted).
     In so finding, the Board noted that L’Oréal’s new argu-
 ments and evidence in its reply violated 37 C.F.R.
 § 42.23(b) and could be struck, but the Board considered
 the arguments and evidence anyway. J.A. 82–83. It re-
 jected L’Oréal’s argument that because the combined
 teachings of Pratt and Tanabe had conditioners, a relevant
 artisan would have expected a decrease in hair breakage of
Case: 19-2410    Document: 62       Page: 10     Filed: 01/28/2021




 10                          L’ORÉAL USA, INC.   v. OLAPLEX, INC.



 “greater than 50%.” J.A. 80. The evidence showed that
 “not all conditioners necessarily convey the same benefits,”
 the Board found, and did not show that “the results ob-
 served with that product under [certain] conditions would
 necessarily and inherently inure to Tanabe’s particular con-
 ditioner when combined with Pratt’s bleaching mixture.”
 J.A. 82–83. The Board concluded that L’Oréal had not
 shown the breakage claims to be unpatentable.
      L’Oréal timely appealed the patentability of the break-
 age claims. Olaplex timely cross-appealed the unpatenta-
 bility of claims 1–13, 19–23, and 29–30.           We have
 jurisdiction under 28 U.S.C. § 1295(a)(4)(A).
                              III
     We begin with Liqwd’s motion to substitute Olaplex for
 itself under Federal Rule of Appellate Procedure 43. That
 rule provides the procedural vehicle for a substitution of a
 new party for an existing one when authorized by law,
 whether the basis for substitution is a party’s death (Fed.
 R. App. P. 43(a)) or another reason (Fed. R. App. P. 43(b)).
      The Board issued its final written decision on July 30,
 2019. L’Oréal filed a notice of appeal on September 12,
 2019, and Liqwd filed a notice of its cross-appeal on Sep-
 tember 26, 2019. Our jurisdiction attached when those no-
 tices were filed, see Gilda Indus., Inc. v. United States, 511
 F.3d 1348, 1350 (Fed. Cir. 2008), and at that time, Liqwd
 still owned the ’954 patent and undisputedly had a concrete
 stake in both the cross-appeal and the appeal before this
 court. Accordingly, this matter does not involve a lack of
 standing or some other jurisdictional defect at the start of
 an Article III case. See Schreiber Foods, Inc. v. Beatrice
 Cheese, Inc., 402 F.3d 1198, 1203 (Fed. Cir. 2005) (noting
 that such at-commencement defects present distinct prob-
 lems, while finding no jurisdictional problem in the case
 before the court); Grupo Dataflux v. Atlas Glob. Group,
 L.P., 541 U.S. 567 (2004) (concluding that a post-filing
 change to citizenship may not cure lack of subject-matter
Case: 19-2410    Document: 62           Page: 11   Filed: 01/28/2021




 L’ORÉAL USA, INC.   v. OLAPLEX, INC.                          11



 jurisdiction that existed when the action premised on di-
 versity of citizenship was filed).
     On January 8, 2020, while the appeals were before us,
 Liqwd transferred its interest in the ’954 patent to Olaplex.
 Three months later, L’Oréal, in its merits briefing, argued
 that the transfer stripped Liqwd of the concrete stake re-
 quired for an Article III court’s adjudication of Liqwd’s
 cross-appeal. Appellant Response and Reply Br. at 51–53.
 On May 4, 2020, Liqwd simultaneously responded to that
 argument in its reply brief and filed a motion to join or to
 substitute Olaplex. Cross-Appellant Reply Br. at 19–21;
 L’Oréal USA, Inc. v. Olaplex Inc., No. 19-2410, ECF No. 32
 (Fed. Cir. May 4, 2020).
     L’Oréal does not question that Olaplex has the re-
 quired personal stake needed to maintain the cross-appeal;
 and L’Oréal does not question the justiciability of its own
 appeal, whether or not Olaplex is substituted for Liqwd.
 See Appellant Response and Reply Br. at 51–53; L’Oréal
 USA, Inc. v. Olaplex Inc., No. 19-2410, ECF No. 36 (Fed.
 Cir. May 14, 2020). For good reason: As the current owner
 of the ’954 patent, Olaplex has a concrete stake in the pa-
 tentability of the claims of the ’954 patent. The parties
 thus properly agree that if we join or substitute Olaplex for
 Liqwd, no case-or-controversy problem exists.
     We conclude that substitution is warranted in these
 circumstances; we do not consider joinder. Cf. Mullaney v.
 Anderson, 342 U.S. 415, 416–17 (1952) (allowing joinder
 and thereby avoiding potential standing problem without
 joined party). We have approved substitution of a succes-
 sor in interest caused by a transfer of a patent under Fed-
 eral Rule of Appellate Procedure 43(b). See, e.g., Orexigen
 Therapeutics, Inc. v. Actavis Labs. FL, Inc., No. 18-1221,
 ECF No. 32 at 2 (Fed. Cir. Sept. 19, 2018) (noting that “this
 court has previously granted motions to substitute under
 Rule 43(b) when a party has acquired the patents during
 an appeal”); Beghin-Say Int’l, Inc. v. Ole-Bendt Rasmussen,
Case: 19-2410    Document: 62      Page: 12       Filed: 01/28/2021




 12                           L’ORÉAL USA, INC.   v. OLAPLEX, INC.



 733 F.2d 1568, 1569 (Fed. Cir. 1984). More recently, in
 Uniloc USA, Inc. v. ADP, LLC, we permitted joinder of a
 party to whom the plaintiffs had “transferred all their
 rights in and to the patents-in-suit.” 772 F. App’x 890, 893
 (Fed. Cir. 2019). We explained: “When [the plaintiffs] filed
 the notices of appeal that set our jurisdiction in these cases,
 they were indisputably the owners of the patents-in-suit.
 The transfer of the patent rights to [the non-party] did not
 divest this court of jurisdiction or the ability to substitute
 or join a successor-in-interest.” Id.
      The trial-court counterpart to Federal Rule of Appel-
 late Procedure 43 is Federal Rule of Civil Procedure 25.
 That rule specifically contemplates substitution in the case
 of a “transfer of interest.” Fed. R. Civ. P. 25(c) (“If an in-
 terest is transferred, the action may be continued by or
 against the original party unless the court, on motion, or-
 ders the transferee to be substituted in the action or joined
 with the original party.”). The authority to substitute
 based on a transfer of a specific litigation interest is well
 recognized. See Horphag Research Ltd. v. Consac Indus.,
 Inc., 116 F.3d 1450, 1453 (Fed. Cir. 1997); Minn. Mining &
 Mfg. v. Eco Chem, Inc., 757 F.2d 1256, 1263–64 (Fed. Cir.
 1985); Trout v. Garmin Int’l, Inc., 413 F. App’x 288, 288
 (Fed. Cir. 2011) (district-court substitution, while case was
 on appeal, upon transfer of patent); 6 James W. Moore,
 Moore’s Federal Practice § 25.31 (2020) (“Courts have ap-
 plied the rule broadly to include transfers by either a plain-
 tiff or defendant of various kinds of property interests that
 may be involved in a lawsuit,” including assignment of le-
 gal rights.) (citing cases). That body of law reinforces the
 availability of substitution in similar circumstances under
 the appellate rule.
     We see no persuasive reason to deny substitution in the
 present matter, and there is good reason to grant substitu-
 tion. L’Oréal has suffered no genuine prejudice from
 Liqwd’s several-month delay in filing its motion to either
 join or substitute Olaplex. L’Oréal was well aware of the
Case: 19-2410    Document: 62           Page: 13   Filed: 01/28/2021




 L’ORÉAL USA, INC.   v. OLAPLEX, INC.                          13



 transfer and has not identified how the arguments before
 this court would have changed had Liqwd filed its motion
 earlier. On the other hand, there are substantial public,
 private, and judicial-efficiency interests in resolving the
 patentability issues decided by the Board in this matter.
 Finally, substitution of a successor in interest resulting
 from a simple transfer of the transferor’s personal legal
 right does not raise the concern expressed by the Ninth Cir-
 cuit in denying joinder in a non-successorship situation in
 Bain v. California Teachers Ass’n, namely, that joinder of
 a new plaintiff with its own legal claim that was merely
 parallel to the one lost by the original plaintiffs would
 threaten to “render[] obsolete” the mootness doctrine “in
 many if not most cases.” 891 F.3d 1206, 1216–17 (9th Cir.
 2018). Substitution here does not pose such a threat.
                                 IV
      On the merits, we first address Olaplex’s cross-appeal,
 which challenges the Board’s determination of obvious-
 ness, based on Pratt and Tanabe, of most of the claims at
 issue in the post-grant review. Claim 1 is representative,
 for these purposes, of all the claims held unpatentable. We
 affirm the Board’s determination.
     Obviousness under 35 U.S.C. § 103 is a matter of law
 based on findings of underlying facts. Ariosa Diagnostics
 v. Verinata Health, Inc., 805 F.3d 1359, 1364 (Fed. Cir.
 2015). The underlying factual findings include “the scope
 and content of the prior art, the differences between the
 prior art and the claimed invention, the level of ordinary
 skill in the art, the presence or absence of a motivation to
 combine or modify with a reasonable expectation of suc-
 cess, and objective indicia of nonobviousness.” Id. We re-
 view the Board’s ultimate obviousness conclusion de novo
 and its underlying factual findings for substantial-evidence
 support. In re Varma, 816 F.3d 1352, 1359 (Fed. Cir. 2016).
 In reviewing a factual finding for substantial evidence, we
 ask “whether a reasonable fact finder could have arrived at
Case: 19-2410    Document: 62      Page: 14      Filed: 01/28/2021




 14                          L’ORÉAL USA, INC.   v. OLAPLEX, INC.



 the” finding, “taking into account evidence that both justi-
 fies and detracts from” the finding. Personal Web Techs.,
 LLC v. Apple, Inc., 848 F.3d 987, 991 (Fed. Cir. 2017)
 (cleaned up). L’Oréal had “the burden of proving a propo-
 sition of unpatentability by a preponderance of the evi-
 dence.” 35 U.S.C. § 326(e).
                               A
     Olaplex does not contest the Board’s finding that there
 are no differences between the combined teachings of Pratt
 and Tanabe and the claimed invention. Specifically,
 Olaplex accepts that using the Tanabe-taught conditioner
 containing maleic acid as the third component in Pratt’s
 three-part formulation results in the mixture required by
 claim 1 of the ’954 patent. See J.A. 39–41. Instead, Olaplex
 challenges the Board’s finding that a relevant artisan
 would have had a motivation to combine the teachings of
 Pratt and Tanabe with a reasonable expectation of success.
 Cross-Appellant Opening Br. at 58–63; Cross-Appellant
 Reply Br. at 17–19. We reject that challenge.
     Motivation to Combine. Substantial evidence supports
 the Board’s finding that a relevant artisan would have been
 motivated by “further conditioning benefits (e.g., luster,
 manageability)” to combine the teachings of Pratt and
 Tanabe in a way that turns out to meet claim 1’s limita-
 tions. J.A. 43. The Board relied on testimony by L’Oréal’s
 expert, Dr. Wickett, that a relevant artisan “would have
 understood that the compositions of Tanabe would effec-
 tively function as Pratt’s [third] composition” and “would
 have made and expected such a combination to provide a
 further conditioning benefit (e.g., luster, manageability) for
 the hair as suggested by Tanabe.” Id. The Board also
 found that “adding conditioners to bleaching mixtures was
 a known technique to combat bleach damage.” J.A. 45.
 Those findings are a reasonable reading of the record.
    Olaplex disputes those findings in three ways. First,
 Olaplex essentially argues that Pratt requires a high pH
Case: 19-2410    Document: 62           Page: 15   Filed: 01/28/2021




 L’ORÉAL USA, INC.   v. OLAPLEX, INC.                          15



 mixture and that Tanabe teaches away from using its (ma-
 leic acid) conditioner in a high pH mixture. Cross-Appel-
 lant Opening Br. at 60–61; Cross-Appellant Reply Br. at
 18. “[A] showing that a prior art reference teaches away
 from a given combination is evidence that one of skill in the
 art would not have been motivated to make that combina-
 tion to arrive at the claimed invention.” Rembrandt Wire-
 less Techs., LP v. Samsung Elecs. Co., 853 F.3d 1370, 1379
 (Fed. Cir. 2017); see also KSR Int’l Co. v. Teleflex Inc., 550
 U.S. 398, 416 (2007). “A reference may be said to teach
 away when a person of ordinary skill, upon reading the ref-
 erence, would be discouraged from following the path set
 out in the reference, or would be led in a direction divergent
 from the path that was taken by the applicant.” In re Ur-
 banski, 809 F.3d 1237, 1244 (Fed. Cir. 2016) (cleaned up).
      The Board reasonably rejected Olaplex’s argument.
 Olaplex relies on Tanabe’s statement that the pH of its
 hair-cosmetic composition “may range specifically from 2 to
 6, with pH 2.5 to 3.5 being particularly preferred,” Tanabe,
 col. 3, lines 26–30—which are acidic ranges, lower than
 above-7.0 alkaline ranges. But Tanabe uses the language
 of “may” and “preferred,” which are not words that the
 Board had to find would discourage alternatives, and, in
 any event, the Board also reasonably found that Pratt itself
 “teaches [that] low pH conditioners, similar to those de-
 scribed in Tanabe, may be included in its high pH bleach-
 ing mixture, thus providing a reason to have selected and
 combined Tanabe’s low pH cationic conditioners.” J.A. 45
 (citing Pratt, ¶¶ 94, 103).
     Second, Olaplex asserts that a relevant artisan “would
 not have had reason to search” for the teachings in Tanabe
 because Pratt already taught reducing damage to bleached
 hair. Cross-Appellant Opening Br. at 62. But the conclu-
 sion does not follow from the premise: That a particular
 piece of prior art achieves a desirable goal to some extent
 hardly means that relevant artisans would have lacked a
 motivation to achieve the goal to a greater extent. See
Case: 19-2410    Document: 62     Page: 16      Filed: 01/28/2021




 16                         L’ORÉAL USA, INC.   v. OLAPLEX, INC.



 Huawei Techs. Co. v. Iancu, 813 F. App’x 505, 510 (Fed. Cir.
 2020). Here, reducing bleach damage is a concrete benefit
 and is a matter of degree, not all or nothing.
     Third, Olaplex contends that the relevant artisan
 would not have been motivated to use maleic acid over
 other compounds disclosed in both Pratt and Tanabe.
 Cross-Appellant Opening Br. at 62. But as the Board indi-
 cated, J.A. 45, Tanabe itself provides the motivation to fo-
 cus on a small subset of possibilities that includes maleic
 acid. It teaches that “malic acid, succinic acid and maleic
 acid are particularly preferred.” Tanabe, col. 2, lines 4–5
 (emphasis added).
     In sum, substantial evidence supports the Board’s find-
 ing that a relevant artisan “would have had reason to at-
 tempt to . . . carry out the claimed process.” PharmaStem
 Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1360
 (Fed. Cir. 2007).
     Reasonable Expectation of Success. The Board found
 that a relevant artisan would have had a reasonable expec-
 tation of success in combining the teachings of Pratt and
 Tanabe. J.A. 43–48. In briefly challenging this finding,
 Olaplex, as in its challenge to the Board’s motivation find-
 ing, focuses on pH levels. Specifically, Olaplex contends
 that a relevant artisan “would have understood the hair
 damage-reducing effects of a mild acid like maleic acid
 would have been literally and chemically neutralized once
 mixed with a bleaching formulation like Pratt.” Cross-Ap-
 pellant Reply Br. at 18.
     The Board reasonably found otherwise. As the Board
 noted, there is “substantial overlap in suitable ingredients
 for Tanabe’s conditioners and” the relevant part of Pratt’s
 composition, J.A. 43, so “Tanabe’s conditioner would also
 have been thought to serve as a substitute (and at least
 equivalent to)” the relevant part of Pratt’s composition,
 J.A. 44. The Board also noted that “Pratt itself suggests
 that acidic conditioners . . . can be added to a high pH
Case: 19-2410    Document: 62           Page: 17   Filed: 01/28/2021




 L’ORÉAL USA, INC.   v. OLAPLEX, INC.                          17



 bleaching composition.” J.A. 46–47; see also J.A. 48 (“Also,
 Pratt suggests that acidic conditioners may favorably be
 included in a bleaching mixture and an alkaline bleaching
 environment”). In addition, the Board credited the testi-
 mony of Dr. Wickett that a relevant artisan “would have
 thought and inferred that Tanabe’s low pH conditioners
 would, at minimum, provide ‘conditioning benefits’ when
 combined with Pratt.” J.A. 46. Olaplex has not shown that
 its evidence undermines the Board’s finding that, consider-
 ing all relevant factors, a relevant artisan would have had
 a reasonable expectation of success of combining Tanabe’s
 teaching of a conditioner containing maleic acid with
 Pratt’s composition. See Pfizer, Inc. v. Apotex, Inc., 480
 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (A relevant arti-
 san’s “expectation of success need only be reasonable, not
 absolute.”); Acorda Therapeutics, Inc. v. Roxane Labs., Inc.,
 903 F.3d 1310, 1333 (Fed. Cir. 2018). We conclude that
 substantial evidence supports the Board’s finding.
                                 B
      “Objective indicia of nonobviousness must be consid-
 ered in every case where present.” Apple Inc. v. Samsung
 Elecs. Co., 839 F.3d 1034, 1048 (Fed. Cir. 2016) (en banc).
 They “include: commercial success enjoyed by devices prac-
 ticing the patented invention, industry praise for the pa-
 tented invention, copying by others, and the existence of a
 long-felt but unsatisfied need for the invention.” Id. at
 1052. The Board considered at length Olaplex’s evidence
 of objective indicia and made findings that left that evi-
 dence, even taken as a whole, with little if any weight in
 the overall obviousness analysis. J.A. 48–76.
     On appeal, Olaplex challenges only the Board’s deter-
 mination involving copying. Olaplex relies on our October
 2019 decision in ’419 Decision, 941 F.3d 1133, which in-
 volved a post-grant review of U.S. Patent No. 9,498,419—a
 grandparent of the ’954 patent (sharing a specification).
 There, we upheld a specific Board finding on copying—as
Case: 19-2410    Document: 62      Page: 18       Filed: 01/28/2021




 18                           L’ORÉAL USA, INC.   v. OLAPLEX, INC.



 quoted above, that L’Oréal relied on confidential Olaplex
 information in deciding to develop a product using maleic
 acid—and, without deciding the ultimate obviousness
 question for ourselves, we remanded to the Board for fur-
 ther proceedings, because the Board had not explored
 nexus-related facts but instead had erroneously deemed
 copying to be legally immaterial unless a product was cop-
 ied. ’419 Decision, 941 F.3d at 1136, 1138–39 (reviewing
 the Board decision at Liqwd, Inc. v. L’Oréal USA, Inc., No.
 18-2152, ECF No. 47 at 16–67 (Fed. Cir. Dec. 12, 2018)
 (’419 Board Decision)). Olaplex argues that issue preclu-
 sion requires the same copying-related finding in this mat-
 ter—which the Board here did not make—and seeks a
 remand for reassessment of the role of copying in the over-
 all obviousness analysis. Cross-Appellant Opening Br. at
 43, 52; Cross-Appellant Reply Br. at 3.
     We assume, without deciding, that the particular find-
 ing upheld in 2019 should be given issue-preclusive effect.
 But we reject the request for a remand. Here, unlike in the
 Board decision addressed in our 2019 opinion, the Board
 made all the needed nexus findings. Given those findings,
 which we see no basis for disturbing, no new factual find-
 ings are needed. We therefore consider all the facts and
 draw the legal conclusion of obviousness.
                               1
       In the ’419 Decision, we characterized the Board’s find-
 ing we were affirming as follows: “L’Oréal would not have
 developed products using maleic acid without having ac-
 cess to Liqwd’s confidential information.” 941 F.3d at 1136;
 see also id. at 1138–39 (affirming the Board’s finding that
 “L’Oréal used maleic acid because of L’Oréal’s access to
 Liqwd’s non-public information, rather than because of
 L’Oréal’s independent development” (cleaned up)). It was
 that specific finding—which concerns L’Oréal’s choice to
 actually develop a commercial product using maleic acid,
 i.e., to “launch[] its products,” as the Board said, ’419 Board
Case: 19-2410    Document: 62           Page: 19   Filed: 01/28/2021




 L’ORÉAL USA, INC.   v. OLAPLEX, INC.                          19



 Decision at 44–45—which this court affirmed when refer-
 ring to “copying,” see ’419 Decision, 941 F.3d at 1139 (“[W]e
 affirm the Board’s factual finding that L’Oréal used maleic
 acid because of L’Oréal’s access to Liqwd’s confidential in-
 formation.” (emphasis added)); id. at 1134–35 (“[T]he
 Board found that L’Oréal USA, Inc., used Liqwd’s confiden-
 tial information and copied Liqwd’s patented method.”).
 The Board in its findings and this court in affirming the
 Board’s findings did not determine what L’Oréal had al-
 ready done in its laboratory even before seeing the Olaplex
 confidential information. See ’419 Board Decision at 45
 (noting lack of clarity of laboratory notebooks and not de-
 ciding what they meant, focusing instead on L’Oréal’s prod-
 uct development).
     We did not affirm or reverse the Board’s ultimate obvi-
 ousness ruling. Instead, we explained that, even though
 the Board had found that L’Oréal relied on confidential
 Olaplex information, the Board had “disregard[ed] its find-
 ing” based on the premise that any copying is legally im-
 material unless it was a product that was copied—and we
 rejected that premise. ’419 Decision, 941 F.3d at 1136–39.
 Then, having noted that a patent owner that relies on cop-
 ying as evidence of nonobviousness “must show that a
 nexus exists between the evidence and the claimed fea-
 tures of the invention,” id. at 1138, we remanded to the
 Board “for further analysis” of the weight to be given to the
 copying fact in the overall obviousness analysis, id. at 1139,
 which would require findings about nexus that had not
 been made by the Board in the matter.
                                 2
     We assume, without deciding, that issue preclusion re-
 quires that the assessment of unpatentability in the pre-
 sent matter must take as a given the factual finding about
 copying made in the earlier matter between the same two
 parties. Here, unlike in the earlier matter, the Board has
 already made the required nexus-related factual
Case: 19-2410    Document: 62      Page: 20      Filed: 01/28/2021




 20                          L’ORÉAL USA, INC.   v. OLAPLEX, INC.



 determinations, and we have not been shown any persua-
 sive reason to disturb those determinations. In light of
 those findings, the specific copying fact that we take as a
 given deserves little weight in the overall legal analysis of
 obviousness, and the facts as a whole lead us to conclude,
 as the Board did, that claim 1 is unpatentable for obvious-
 ness.
     First, the claims at issue here differ from the claims of
 the ’419 patent in that they recite the use of a bleach pow-
 der (claims 1–16, 18–30), do not cover the use of active-
 agent salts (claims 1–16, 18–30), and are not limited to
 mixtures that do not contain a hair-coloring agent (claims
 1–16, 18–29). Compare ’954 patent, col. 25, line 57,
 through col. 27, line 30, with ’419 patent, col. 25, line 41,
 through col. 26, line 53 (J.A. 3530); see also L’Oréal USA,
 Inc. v. Liqwd, Inc., PGR2017-00012, Paper 94 at 8 n.6
 (P.T.A.B. Dec. 9, 2020) (Final Written Decision on Remand)
 (Board, in the ’419 matter, explaining that the present
 post-grant review “involved a different (albeit related) pa-
 tent, different claims, and different prior art combina-
 tions”). There is no finding in the ’419 proceeding that
 L’Oréal copied the specific features of the ’419 patent’s
 claims, let alone the specific features of the claims at issue
 here. Nor is there any evidence in this proceeding of such
 copying.
     Second, quite apart from the difference in the claims,
 there is another independent reason that copying does not
 require a finding of nonobviousness here. We have said
 that “more than the mere fact of copying by an accused in-
 fringer is needed to make that action significant to a deter-
 mination of the obviousness issue.” Cable Elec. Prods., Inc.
 v. Genmark, Inc., 770 F.2d 1015, 1028 (Fed. Cir. 1985); see
 also In re GPAC Inc., 57 F.3d 1573, 1580 (Fed. Cir. 1995)
 (same). We have looked for other facts to illuminate
 whether copying in a particular context actually indicates
 nonobviousness of the merits of the invention, typically the
 presence of significant other objective indicia already
Case: 19-2410    Document: 62           Page: 21   Filed: 01/28/2021




 L’ORÉAL USA, INC.   v. OLAPLEX, INC.                          21



 having such a nexus. See Ecolochem, Inc. v. S. Cal. Edison
 Co., 227 F.3d 1361, 1380 (Fed. Cir. 2000) (“We note, how-
 ever, that a showing of copying is only equivocal evidence
 of non-obviousness in the absence of more compelling ob-
 jective indicia of other secondary considerations.”). For ex-
 ample, where industry praise for the claimed technology is
 present, we have noted that “[c]opying may indeed be an-
 other form of flattering praise for inventive features.”
 Crocs, Inc. v. Int’l Trade Comm’n, 598 F.3d 1294, 1311
 (Fed. Cir. 2010). And we have said that “[c]opying by the
 accused infringer . . . has limited probative value in the ab-
 sence of evidence of failed development efforts by the in-
 fringer, or of more compelling objective indicia of other
 secondary considerations.” Friskit, Inc. v. Real Networks,
 Inc., 306 F. App’x 610, 617 (Fed. Cir. 2009) (cleaned up); see
 also Dow Chem. Co. v. American Cyanamid Co., 816 F.2d
 617, 622 (Fed. Cir. 1987) (finding significant that “Cyana-
 mid tried but failed to develop the claimed invention and
 copied it instead”); Vandenberg v. Dairy Equip. Co., 740
 F.2d 1560, 1567 (Fed. Cir. 1984) (“The copying of an inven-
 tion may constitute evidence that the invention is not an
 obvious one. This would be particularly true where the cop-
 yist had itself attempted for a substantial length of time to
 design a similar device, and had failed.” (citation omitted)).
     Here, there are no other objective indicia sufficiently
 tending to suggest that nonobviousness of claim 1’s subject
 matter was the reason for the (now assumed) fact that
 L’Oréal chose to launch a product using maleic acid as a
 result of seeing Olaplex’s confidential information. The
 Board soundly rejected Olaplex’s evidence of industry
 praise because, while there was praise of Olaplex’s product,
 that product does not in fact use maleic acid (as required
 by claim 1), and so “there is an inadequate nexus between
 those laudatory statements . . . and the invention claimed.”
 J.A. 75. Olaplex also did not prove that L’Oréal tried to
 make a product solving the problem that claim 1 addressed
 but failed until it saw the confidential patent application.
Case: 19-2410    Document: 62     Page: 22       Filed: 01/28/2021




 22                          L’ORÉAL USA, INC.   v. OLAPLEX, INC.



 In fact, the Board found, with ample evidentiary support,
 that “at least one month before the May 19, 2015[] meeting
 and receipt by [L’Oréal] of then-confidential patent appli-
 cation, [L’Oréal] had described a maleic-acid containing
 bleaching mixture in its own highly confidential lab note-
 book.” J.A. 54. 1 And the Board considered evidence of com-
 mercial success, long-felt and unmet need, and unexpected
 results, but it determined that each warranted “little
 weight,” considering, e.g., the need to tie objective indicia
 to the invention itself, the success of Olaplex’s own compet-
 ing product (which is not covered by claim 1), the existence
 of prior-art references meeting the asserted need before the
 ’954 patent, and the inadequacies of the unexpected-results
 evidence, including its limited scope and the unavailability
 for deposition of the key proponent of the evidence (one of
 two named inventors on the ’954 patent). J.A. 59–61


      1    Olaplex argues that when the Board admitted the
 laboratory notebook and related evidence establishing that
 fact, it violated 37 C.F.R. § 42.65(b), which requires an ex-
 planatory affidavit in certain circumstances—specifically,
 when a party “relies on a technical test or data from such a
 test.” See Cross-Appellant Opening Br. at 52–58. The
 Board rejected Olaplex’s evidentiary objection. J.A. 112. It
 explained that no affidavit was required to indicate why
 the lab notebook and related evidence was being used—to
 show simply that L’Oréal “was already working on and had
 already described maleic-acid bleaching additives in its in-
 ternal documents before receiving the information about
 the use of maleic acid in bleaching mixtures from” Olaplex.
 Id. That limited use was relevant to Olaplex’s copying con-
 tention and did not depend on the results of a technical test
 or data, making an affidavit under the regulation unneces-
 sary. Id. We see no abuse of discretion in that admissibil-
 ity ruling. See VidStream LLC v. Twitter, Inc., 981 F.3d
 1060, 1064 (Fed. Cir. 2020) (stating the standard of review
 for Board admissibility rulings).
Case: 19-2410    Document: 62           Page: 23   Filed: 01/28/2021




 L’ORÉAL USA, INC.   v. OLAPLEX, INC.                          23



 (commercial success), 62–68 (long-felt and unmet need),
 68–73 (unexpected results), 76. Olaplex does not contest
 those determinations. On this record of Board findings, we
 do not see the particular copying we assume as a given as
 having a significant bearing on the obviousness determina-
 tion.
     More generally, the case is ripe for drawing a conclu-
 sion about the ultimate legal issue of obviousness—taking
 as a given the one assumed copying-related fact and a full
 set of findings about nexus and about the asserted objective
 indicia. Considering all the evidence, we conclude that
 claim 1 would have been obvious to a relevant artisan: The
 supported prior-art findings are strong in suggesting obvi-
 ousness and the objective indicia do not meaningfully sug-
 gest otherwise. Substantial evidence supports the Board’s
 finding that “adding conditioners to bleaching mixtures
 was a known technique to combat bleach damage” and that
 a relevant artisan would have been motivated to make the
 asserted combination and expected success. J.A. 45 (em-
 phasis added). In another case, we observed: “[W]here a
 claimed invention represents no more than the predictable
 use of prior art elements according to established func-
 tions, as here, evidence of secondary indicia are frequently
 deemed inadequate to establish non-obviousness.” Ohio
 Willow Wood Co. v. Alps S., LLC, 735 F.3d 1333, 1344 (Fed.
 Cir. 2013). This case fits that pattern: We conclude that
 claim 1 (and the claims of which it is representative) would
 have been obvious to a relevant artisan.
                                 V
     L’Oréal’s appeal challenges the Board’s rejection of its
 contention that the breakage claims are unpatentable.
 L’Oréal makes three arguments. The first involves forfei-
 ture. The second involves claim construction. The third
 involves inherency. We reject all three arguments.
Case: 19-2410    Document: 62     Page: 24       Filed: 01/28/2021




 24                          L’ORÉAL USA, INC.   v. OLAPLEX, INC.



                              A
      L’Oréal contends that the Board improperly reached
 the patentability of the breakage claims. That is so, says
 L’Oréal, because, after Olaplex argued against unpatenta-
 bility of these claims in its preliminary patent-owner re-
 sponse, J.A. 535–37, and after the Board stated in its
 institution decision that L’Oréal’s petition had not likely
 shown unpatentability of those claims, Institution Deci-
 sion, 2018 WL 3934314, at *10–11, Olaplex made no sepa-
 rate argument about those claims in its post-institution
 patent-owner response. Appellant Opening Br. at 47–48;
 Appellant Response and Reply Br. at 23–25. We reject this
 contention.
      The Board, which did not address this forfeiture con-
 tention when ruling on L’Oréal’s challenge to the breakage
 claims, did not err in considering the challenge on its mer-
 its. J.A. 77–84. L’Oréal did not present this contention in
 its reply before the Board, see J.A. 935–36, but only during
 a subsequent conference call about Olaplex’s challenge to
 L’Oréal’s presentation of new evidence in its reply, J.A.
 989, and during oral argument, J.A. 1229–30. The Board
 could properly consider the contention forfeited as too late.
 Cf. Office Patent Trial Practice Guide, 77 Fed. Reg. 48,756-
 01, 48,768 (Aug. 14, 2012) (“No new evidence or arguments
 may be presented at the oral argument.”); Dell Inc. v. Ac-
 celeron, LLC, 884 F.3d 1364, 1369 (Fed. Cir. 2018). And
 given that it was L’Oréal’s burden to show unpatentability,
 the Board was at least permitted, if not required, to decide
 on the merits whether L’Oréal had met its burden. Nor do
 we see an abuse of discretion in the Board considering
 Olaplex’s arguments in the authorized surreply on the
 breakage-claims issue, J.A. 82–83, even if the Board is un-
 derstood to have effectively altered its Scheduling Order
 statement that “[t]he patent owner is cautioned that any
 arguments for patentability not raised in the [post-institu-
 tion] response will be deemed waived,” J.A. 599. L’Oréal
Case: 19-2410    Document: 62           Page: 25   Filed: 01/28/2021




 L’ORÉAL USA, INC.   v. OLAPLEX, INC.                          25



 has not identified authority that precludes such an adjudi-
 cation-management decision.
                                 B
      L’Oréal argues that the limitations stated in the break-
 age claims are of no legal effect, but mere statements of
 intended result, and hence cannot create patentability if
 the claims on which they depend are unpatentable. Appel-
 lant Opening Br. at 27; Appellant Response and Reply Br.
 at 11–14. The breakage claims are all dependent claims,
 and the sole limitations they add—either to independent
 claim 1 (on which claims 24–28 depend) or to dependent
 claim 13 (on which claims 14–16 and 18 depend)—are spe-
 cific amounts of reduction in breakage compared to hair
 bleached with the bleaching formulation without the active
 agent. We reject L’Oréal’s argument about the meaning
 and character of the limitations added by the breakage
 claims.
     In several cases, we have determined that certain
 claim language was properly understood as “only a state-
 ment of purpose and intended result” and not calling for “a
 manipulative difference in the steps of the claim.” Bristol-
 Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368,
 1376 (Fed. Cir. 2001); see also Minton v. Nat’l Ass’n of Se-
 curities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003);
 Teva Pharms. USA, Inc. v. Sandoz Inc., 906 F.3d 1013,
 1023 (Fed. Cir. 2018). In each case, the court made a claim-
 specific judgment of the intended effect of the language;
 and in each case, the language at issue identified a prop-
 erty in only very general terms and appeared in the very
 same claim that stated the other more concrete require-
 ments. See Bristol-Myers, 246 F.3d at 1374–75 (“an
 antineoplastically effective amount” after specific dosage
 amounts); Minton, 336 F.3d at 1381 (“efficiently” after
 identifying trading steps); Teva, 906 F.3d at 1023 (the ad-
 dition of “‘the regimen being sufficient to’ be therapeuti-
 cally effective is superfluous” after claim requirement of “‘a
Case: 19-2410    Document: 62     Page: 26       Filed: 01/28/2021




 26                          L’ORÉAL USA, INC.   v. OLAPLEX, INC.



 therapeutically effective regimen’”). It was in those cir-
 cumstances that we determined that certain language “es-
 sentially duplicates the dosage amounts recited in the
 claims,” Bristol-Myers, 246 F.3d at 1375, did not “inform
 the mechanics of how the [method] is executed,” Minton,
 336 F.3d at 1381, or “d[id] not change the claimed method
 or require any additional required structure or condition
 for the claims,” Teva, 906 F.3d at 1023.
      The claim limitations at issue here are relevantly dif-
 ferent, for at least two reasons taken together. First, in
 requiring specific decreases (e.g., 5%, 10%, 20%, 40%, 50%)
 in hair breakage, they “state specific requirements rather
 than a general purpose or aspirational result for the
 claimed method.” Allergan Sales, LLC v. Sandoz, Inc., 935
 F.3d 1370, 1379 (Fed. Cir. 2019) (Prost, C.J., concurring).
 Second, that is all they do, and they are dependent claims,
 so to treat the limitations as of no legal effect would be to
 interpret each of these dependent claims as entirely a nul-
 lity. The fairer understanding of these claims is that they
 limit the options covered by the subject matter defined by
 the claims on which they depend to options that produce
 the concretely specified results—thus making a difference
 in the manipulative steps.
     L’Oréal contends that we should hold the language not
 limiting because of enablement concerns. Appellant Open-
 ing Br. at 37, 39; Appellant Response and Reply Br. at 4–
 10, 13, 21. But while an enablement challenge is within
 the grounds authorized under 35 U.S.C. § 321(b), L’Oréal
 did not press an enablement challenge, even in the alter-
 native, in its petition for post-grant review. See J.A. 319
 (stating that “Petitioner does not concede that the ’954
 specification provides sufficient details as to how or why
 the recited amounts of breakage reduction are allegedly
 achieved” but not arguing enablement). For at least that
 reason, and given the above reasons for reading the break-
 age claims as limiting, we see no basis for concluding oth-
 erwise based on the narrow claim-construction canon that
Case: 19-2410    Document: 62           Page: 27   Filed: 01/28/2021




 L’ORÉAL USA, INC.   v. OLAPLEX, INC.                          27



 ambiguous claims be read to maintain their validity. See
 Ruckus Wireless, Inc. v. Innovative Wireless Solutions,
 LLC, 824 F.3d 999, 1004 (Fed. Cir. 2016); Phillips v. AWH
 Corp., 415 F.3d 1303, 1327 (Fed. Cir. 2005) (en banc).
                                 C
     Finally, we reject L’Oréal’s challenge to the Board’s
 finding that L’Oréal did not support its inherency assertion
 in arguing the obviousness of the breakage claims. Inher-
 ency is a fact issue, and for each breakage claim, L’Oréal
 had to prove that “the limitation at issue necessarily [was]
 present, or the natural result of the combination of ele-
 ments explicitly disclosed by the prior art.” PAR Pharm.,
 Inc. v. TWI Pharms., Inc., 773 F.3d 1186, 1195–96 (Fed.
 Cir. 2014). We conclude that substantial evidence supports
 the Board’s finding that L’Oréal did not prove that the
 breakage-decrease percentages in the breakage claims are
 necessarily present in or the natural result of the combined
 teachings of the prior art.
     The Board found that the Pratt/Tanabe combination at
 issue taught “0.049 wt% to 0.171 wt%, and 0.122 wt% to
 0.429 wt%,” of maleic acid, a small portion of the range
 stated in claim 1, on which the breakage claims directly or
 indirectly depend. J.A. 40–41. The Board also found that,
 while “it may be the case that Pratt/Tanabe combination
 would reduce hair breakage by some amount, possibly
 meeting some of the breakage claims,” L’Oréal had not
 “demonstrate[d] that is necessarily so for any or all of the
 breakage claims.” J.A. 83. L’Oréal has not shown error in
 that finding.
     L’Oréal does not point to evidence showing the neces-
 sarily present or natural-result breakage properties of the
 particular Pratt/Tanabe combination. Instead, it argues
 that the ’954 patent’s specification establishes inherency.
 Appellant Opening Br. at 32–34. Specifically, it relies on a
 passage in column 18, lines 23–30, which states:
Case: 19-2410    Document: 62     Page: 28       Filed: 01/28/2021




 28                          L’ORÉAL USA, INC.   v. OLAPLEX, INC.



      The formulation described herein improves hair
      quality, such as appearance (e.g., sheen) and feel,
      and decreases hair breakage when the hair is sub-
      jected to treatments, such as coloring or permanent
      waving.
      In some embodiments, hair breakage decreases by
      5, 10, 15, 20, 25, 30, 35, 40, 45, or 50% or higher
      after treatment with the active agent compared to
      untreated hair from the same individual.
 ’954 patent, col. 18, lines 23–30. But this statement does
 not make L’Oréal’s case. The statements “[t]he formula-
 tion described . . . decreases hair breakage” and that “some
 embodiments” will have certain “hair breakage decreases”
 do not establish that the particular Pratt/Tanabe combina-
 tion will show the specifically claimed breakage decreases
 or, as L’Oréal has urged, that every formulation meeting
 the broad claim 1 concentration range will do so.
      L’Oréal also relies on Alcon Research, Ltd. v. Apotex
 Inc., 687 F.3d 1362 (Fed. Cir. 2012), for the idea that “an
 overlapping concentration range establishes the inherency
 of a property across the entire claimed concentration when
 the patent itself teaches that the property is inherent
 across the entire concentration and the claims require the
 same.” Appellant Opening Br. at 38. We disagree. In that
 case, the court concluded, as a matter of claim construction,
 that an independent claim’s limitation requiring “stabiliz-
 ing conjunctival mast cells” by administering olopatadine
 was necessarily a property of the specific concentration
 ranges of olopatadine required by the dependent claims.
 Alcon, 687 F.3d at 1369. The claims here are not similar.
 The independent claim has a wide range of possible con-
 centrations, and the dependent breakage claims call for
 particular breakage decreases. There is no claim-construc-
 tion implication that the entire concentration range pro-
 duces any or all of the particular breakage decreases.
Case: 19-2410    Document: 62           Page: 29   Filed: 01/28/2021




 L’ORÉAL USA, INC.   v. OLAPLEX, INC.                          29



                                 VI
     For the foregoing reasons, we grant Liqwd’s motion to
 substitute Olaplex for Liqwd and affirm the Board’s deci-
 sion.
     The parties shall bear their own costs.
                           AFFIRMED